IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2014-KM-00756-COA

KENNETH WASHINGTON A/K/A KENNETH S.                                           APPELLANT
WASHINGTON

v.

STATE OF MISSISSIPPI                                                            APPELLEE

DATE OF JUDGMENT:                          05/27/2014
TRIAL JUDGE:                               HON. LAMAR PICKARD
COURT FROM WHICH APPEALED:                 COPIAH COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    KENNETH WASHINGTON (PRO SE)
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: STEPHANIE BRELAND WOOD
NATURE OF THE CASE:                        CRIMINAL - MISDEMEANOR
TRIAL COURT DISPOSITION:                   DISMISSED UNTIMELY JUSTICE COURT
                                           APPEAL
DISPOSITION:                               AFFIRMED: 04/14/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE GRIFFIS, P.J., ROBERTS AND FAIR, JJ.

      GRIFFIS, P.J., FOR THE COURT:

¶1.   On June 17, 2013, Kenneth S. Washington was cited for disturbing the peace. After

a hearing on September 16, 2013, the Copiah County Justice Court found Washington guilty.

On May 2, 2014, Washington filed his notice of appeal with the circuit clerk. The circuit

judge dismissed the appeal as untimely.

¶2.   “Whether a circuit court has jurisdiction to hear a particular matter is a question of law

which is reviewed de novo.” Raspberry v. City of Aberdeen, 964 So. 2d 1211, 1213 (¶7)

(Miss. Ct. App. 2007).
¶3.    Uniform Rule of Circuit and County Court 12.02(A)(1) provides:

       Any person adjudged guilty of a criminal offense by a justice . . . court may
       appeal . . . to circuit court by filing simultaneously a written notice of appeal,
       and both a cost bond and an appearance bond (or cash deposit) as provided
       herein within 30 days of such judgment with the clerk of the circuit court
       having jurisdiction. This written notice of appeal and posting of the cost bond
       and the appearance bond or cash deposit perfects the appeal.

Here, Washington failed to timely file his appeal. And the circuit judge dismissed the appeal.

¶4.    Washington has provided no reason for his untimely appeal. Instead, he has argued

that his conviction was based on perjured testimony, and the State interfered with his right

to cross-examine Joshua Johnson. Johnson and Washington both received disturbing-the-

peace citations based on the same incident. Despite considering these arguments, the circuit

judge dismissed the appeal as untimely.

¶5.    In Reeves v. City of Crystal Springs, 54 So. 3d 322, 325-26 (¶10) (Miss. Ct. App.

2011), this Court upheld the dismissal of an appeal because it was not timely filed. The court

interpreted Rule 12.02, and it held:

       In Hill v. City of Wiggins, 984 So. 2d 1086, 1089 (¶15) (Miss. Ct. App. 2008),
       we affirmed a circuit court's dismissal of an appeal since the defendant failed
       to post the requisite bond with his notice of appeal in a timely manner. See
       Riley v. Town of Lambert, 856 So. 2d 721, 724 (¶11) (Miss. Ct. App. 2003)
       (finding the circuit court's dismissal of the appeal appropriate based on [the]
       defendant's “failure to comply with the requirement that both a cost and
       appearance bond be posted”).

Reeves, 54 So. 3d at 325-26 (¶10).

¶6.    We affirm the dismissal of the appeal as untimely.

¶7.  THE JUDGMENT OF THE CIRCUIT COURT OF COPIAH COUNTY IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANT.

                                               2
   LEE, C.J., IRVING, P.J., BARNES, ISHEE, ROBERTS, CARLTON,
MAXWELL, FAIR AND JAMES, JJ., CONCUR.




                             3